
	
		II
		110th CONGRESS
		1st Session
		S. 2296
		IN THE SENATE OF THE UNITED STATES
		
			November 1, 2007
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide for improved disclosures by all mortgage
		  lenders at the loan approval and settlement stages of all mortgage
		  loans.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Mortgage Disclosure Enhancement
			 Act of 2007.
		2.Amendments to
			 the Truth In Lending ActThe
			 Truth In Lending Act (15 U.S.C. 1601 et seq.) is amended by inserting after
			 section 129 the following new section:
			
				129A.Enhanced
				mortgage disclosures
					(a)DefinitionsAs
				used in this section, the term mortgage loan means any consumer
				credit transaction in which a security interest is or will be retained or
				acquired in any real property located in the United States which is or, upon
				completion of the transaction, will be used as the dwelling of the
				consumer.
					(b)Disclosures for
				mortgage loansSubject to the rules of the Board, with respect to
				a mortgage loan, the creditor shall disclose to the consumer, in addition to
				any other disclosures required under this title—
						(1)the amount of the
				loan;
						(2)the percentage of
				the loan, as compared to the appraised value of the property;
						(3)the term of the
				loan;
						(4)the monthly
				income of the borrower, as relied upon in making the loan;
						(5)if the annual
				percentage rate of interest is fixed—
							(A)the applicable
				annual percentage rate of interest for the loan;
							(B)the amount of the
				monthly payment on the loan;
							(C)an estimate of
				the monthly payment, plus taxes and insurance; and
							(D)the percentage of
				the stated monthly income of the borrower represented by the monthly payment,
				plus taxes and insurance;
							(6)if the annual
				percentage rate of interest is variable—
							(A)the initial
				interest rate;
							(B)the duration of
				the initial interest rate;
							(C)an estimate of
				the monthly payment amount associated with the initial interest rate;
							(D)an estimate of
				the monthly payment associated with the initial interest rate, plus taxes and
				insurance;
							(E)the percentage of
				the stated monthly income of the borrower represented by the estimated monthly
				payment associated with the initial interest rate, plus taxes and
				insurance;
							(F)the date on which
				the interest rate will be adjusted or reset;
							(G)the fully indexed
				rate (expressed as an estimate of the interest rate after it is adjusted or
				reset);
							(H)an estimate of
				the monthly payment amount associated with the fully indexed interest
				rate;
							(I)the percentage of
				the stated monthly income of the borrower represented by the estimated monthly
				payment associated with the fully indexed interest rate;
							(J)an estimate of
				the monthly payment associated with the fully indexed rate, plus taxes and
				insurance; and
							(K)an estimate of
				the maximum possible applicable annual percentage rate of interest, including
				language expressing that if there is no maximum rate, the applicable State
				usury rate shall be disclosed;
							(7)if the loan
				represents a subordinate lien (also referred to as a piggyback
				loan) on the real property securing the loan, a brief statement that
				the loan is subordinate to an existing primary lien, and that the amount of the
				loan and estimated monthly payments described in the disclosure are in addition
				to any amounts arising from existing loan obligations;
						(8)in any case in
				which a prepayment fee or penalty may be imposed with respect to the
				loan—
							(A)the amount of
				such fee or penalty; and
							(B)a brief
				description, in plain English, of the circumstances or events which would
				trigger the imposition of the prepayment fee or penalty;
							(9)in any case in
				which a balloon payment may be required with respect to the loan—
							(A)the date on which
				the balloon payment is due, and the estimated amount of the balloon payment;
				and
							(B)a brief
				statement, in plain English, that a balloon payment mortgage does not fully pay
				off the loan, that a large balloon payment of the remaining principal will be
				required at the end of the loan term, and that many borrowers must secure
				another loan to make the balloon payment;
							(10)if the borrower
				has a payment option loan—
							(A)a disclosure that
				the loan is a payment option loan; and
							(B)a brief
				statement, in plain English, that a payment option loan has negative
				amortization, which can result in the loan balance becoming higher than the
				original amount of the loan, even if the borrower makes all payments on
				time;
							(11)total points to
				be paid at closing, with an explanation that points are a fee that the borrower
				pays to the lender, expressed as a percentage of the total loan; and
						(12)the total actual
				closing costs, including points, if known, and if not known, the total
				estimated closing costs, including points.
						(c)Timing of
				disclosuresThe disclosures required by this section shall be
				provided to the consumer at the time of approval of the mortgage loan, but in
				no case later than 7 days before the date on which the mortgage loan is
				consummated.
					(d)FormatDisclosures
				required by this section shall be presented to the consumer in the form and
				manner which the Board shall prescribe by regulation—
						(1)in a simple,
				clearly legible, and uniform tabular format, in accordance with subsection
				(e);
						(2)to the extent
				possible, as a one-page, single document;
						(3)when provided in
				conjunction with or at the same time as other required written disclosures, as
				the first of such documents; and
						(4)in an easily
				readable font size.
						(e)Tabular
				format
						(1)In
				generalIn the regulations prescribed under subsection (d)(1),
				the Board shall require that the disclosure of such information shall be in the
				form of a table, which—
							(A)contains clear
				and concise headings for each item of such information; and
							(B)provides a clear
				and concise form for stating each item of information required to be disclosed
				under each such heading.
							(2)Board
				discretion in prescribing order and wording of tableIn
				prescribing the form of the table under paragraph (1), the Board may—
							(A)list the items
				required to be included in the table in a different order than the order in
				which such items are set forth in subsection (b); and
							(B)employ
				terminology which is different from the terminology employed in subsection (b),
				if such terminology conveys substantially the same meaning.
							(f)Rules for
				reduction of time limit of disclosure requirements to 24
				hoursThe Board shall, by rule, provide for procedures to reduce
				the time limit described in subsection (c) to 24 hours prior to the
				consummation of the mortgage, to the extent that the Board determines necessary
				and appropriate, except that such rules shall provide for a time limit
				reduction only at the request of the borrower, and only in those limited
				circumstances in which the borrower needs to consummate the mortgage
				transaction in a more expedited manner than would otherwise be permitted under
				this section.
					(g)Tolerances for
				accuracyThe provisions of section 106(f), relating to tolerances
				for accuracy, and any rules of the Board issued under that subsection, shall
				apply to disclosures required under this
				section.
					.
		3.Amendment to
			 Real Estate Settlement ProceduresSection 4 of the Real Estate Settlement
			 Procedures Act of 1974 (12 U.S.C. 2603) is amended by adding at the end the
			 following:
			
				(c)Truth in
				lending act disclosuresThe form required under section 129A of
				the Truth in Lending Act shall be provided to the borrower at the time of
				settlement by the person conducting the settlement, in addition to any other
				disclosures required by this Act. In no case may a federally related mortgage
				loan be consummated if such form has not been provided to the borrower, both at
				the time of the approval of the loan, in accordance with that section 129A, and
				at
				settlement.
				.
		
